Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	Hutchinson et al. (US 3,921,793) and Mattos (US 4,007,827) both show conveyor belt tensioning systems with a frame, a roller extending along a roller rotation axis, a control link, and a tension link as required by the independent claims.  The control links have a proximal control link end pivotally attached to the frame at a control link pivot axis that is offset from the roller rotation axis and a distal control link end that is remote from the proximal control link end.  The tension links have a proximal tension link end connected to the roller and a distal tension link end connected to the control link at a connection location offset from the control link pivot axis. The control links are movable about the control link pivot axis between a locked position and an unlocked position to move the rollers relative to the frame along a lateral direction that is perpendicular to the roller rotation axis. In the locked position, the roller rotation axis, the control link pivot axis, and the connection location are oriented, as viewed in a plane orthogonal to the control link pivot axis, with the roller rotation axis being angularly offset from the connection location relative to the control link pivot axis at a first angle that is less than 180 degrees with the connection location being on a first side of a line intersecting the roller rotation axis and the control link pivot axis as required by the independent claims.  In the unlocked position, the roller rotation axis, the control link pivot axis, and the connection location define a triangle, as viewed in a plane orthogonal to the control link pivot axis, with the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A DEUBLE whose telephone number is (571)272-6912. The examiner can normally be reached Monday-Friday flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A DEUBLE/Primary Examiner, Art Unit 3651